Citation Nr: 1803185	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-00 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for asbestosis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to a disability rating in excess of 40 percent for fibromyalgia.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for cerebrovascular disease (claimed as stroke residuals).

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Navy from August 1970 to August 1974.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St., Petersburg, Florida.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2017.  A transcript of the proceeding is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In August 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeals for entitlement to an increased evaluation for fibromyalgia, and entitlement to service connection for COPD, sleep apnea, GERD, and stroke residuals.

2.  For the entire period on appeal, the evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas, but it has not more nearly approximated total occupational and social impairment.

3.  The Veteran has several non-service connected respiratory disorders which are the contributing causes for his current breathing difficulties.  

4.  In giving the Veteran the benefit of the doubt, the evidence of record throughout the appeal period approximately demonstrates that the Veteran's asbestosis manifested in a FVC value between 50 to 64 percent predicted.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an increased evaluation for fibromyalgia, and entitlement to service connection for COPD, sleep apnea, GERD, and stroke residuals, have been met by the Veteran.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  For the entire period on appeal, the criteria for a rating of 70 percent, but no higher, for PTSD, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

3.  For the entire period on appeal, the criteria for a rating of 60 percent, but no higher, for asbestosis, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 4.96, 4.97, DC 6833, 682 -6832 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.
  
In the present case, the Veteran has withdrawn the appeals of entitlement to an increased evaluation for fibromyalgia, and entitlement to service connection for COPD, sleep apnea, GERD, and stroke residuals.  See August 2017 Board hearing transcript ("Mr. Loiacono indicated that the Veteran wished to withdraw the following claims: Entitlement to a disability rating in excess of 40 percent for fibromyalgia; entitlement to service connection for COPD; entitlement to service connection for sleep apnea; entitlement to service connection for GERD, and entitlement to service connection for residuals of a stroke. Is that your understanding [Veteran]?...Yes, it is.").  Hence, regarding these issues, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and the appeals are dismissed.

Duties to Notify and Assist

VA has a duty to provide specific notification and assistance to the Veteran under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified as amended at 38 C.F.R. § 3.159 (2017)).  Neither the Veteran nor her representative has raised any argument with the duties to notify or duty to assist, to include during the August 2017 Board hearing.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Staged ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD

Service connection for PTSD was established by an April 2005 rating decision, at which time a 30 percent rating was assigned, effective October 5, 2004.  In April 2010, the Veteran filed for an increased rating "for PTSD from 30% to 50%."  See April 2010 Veteran correspondence. 

Applicable Law

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment.

Further, the United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id.

A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  Id.

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with her routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

It is noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below).  The DSM was recently updated with a 5th Edition ("DSM-V).  

As the Veteran's PTSD claim was originally appealed to the Board prior to the adoption of the DSM-V, the DSM-IV criteria will also be utilized in the analysis set forth below.  Within the DSM-IV, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Although not determinative, a GAF score is relevant as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Facts & Analysis

In giving the benefit of the doubt to the Veteran, the Board finds that the evidence of record is in at least equipoise to establish a 70 percent rating for PTSD throughout the period on appeal.

In this case, during the pendency of the claim, the Veteran has had symptoms and overall impairment due to PTSD that correspond to both a 50 and a 70 percent rating.  For example, the September 2010 VA examination report indicated that the Veteran experienced "transient or mild" symptoms due to PTSD, notably his anxiety which could interrupt efficiency under stress, but the PTSD symptoms alone "do not cause functional impairment in sedentary or physical activities."  The September 2010 VA examiner opined that the Veteran was easily frustrated due to PTSD and that this "may negatively impact relationships."  The examiner also assigned the Veteran a GAF score of 65. 

In addition, private treatment notes from 2009 through 2017 suggest that the Veteran has experienced near-continuous anxiety, depression, sleeping troubles, hygiene neglect, concentration and memory trouble, and deficiencies in family relations, judgment and mood, with occasional notations of suicidal ideation without planning, as testified at his recent hearing and commented identified by his spouse since the beginning of this appeal.  See May 2011 Dr. Martinez note ("Wife is concerned that her husband may be suicidal but he denies emphatically.")  

Regarding his recurrent symptoms, the Veteran has been stabilized through continuous therapy and medicinal intervention, however, these treatments only provide a baseline for the symptomatology and symptoms are ongoing with periods of flare-ups.  For instance, the Veteran has continued to report that he has sleeping trouble with nightmares, and although his relationship with his wife is stable, he has been unable to speak with his children for years.  He attributed this to his PTSD and anger issues.  See August 2017 Board hearing transcript; see generally May through July 2017 Dr. Martinez notes.  Also, the Veteran reported experiencing anger due to his PTSD, noting that he was "forced to retire from the VA in 2002."  See August 2017 Board hearing transcript; see generally May through July 2017 Dr. Martinez notes.  Additionally, psychiatric treatment notes from 2009 to 2017 show GAF scores ranging from 40 to 70.  Notably, the Veteran had a GAF score of 40 in June 2016 and GAF 45 in December 2013.  See generally Dr. Martinez notes: GAF scores of 60 in November 2014, GAF 55 from January to June 2015, GAF 50 in July 2015, GAF 65 in August 2015, GAF 70 in February 2016, GAF 40 in June to July 2016, GAF 55 November 2016, GAF 65 December 2016.

Moreover, the Veteran has provided multiple opinions from his private psychiatric providers and statements from friends and family corroborating his testimony and the treatment record, noting consisting symptomatology with occasional ebbs and flows as demonstrated by the above noted GAF scores.  For example, the February 2014 Psychiatric Questionnaire noted GAF between 40 and 45, with a low of 40 and high of 65 over the past year, and "markedly limited" functional abilities due to his PTSD symptoms, which included suicidal ideation, persistent danger of hurting himself or others, hostility, deficiency in judgment, delusions, irritability, and an inability to establish and maintain effective relationships.  However, these results were in stark contrast to the May 2011 Psychiatric Questionnaire which noted far fewer symptoms, without delusions or suicidal ideation, of a more "moderately limited" capacity.  Similarly, the September 2017 VA examiner found the Veteran's overall symptomatology to exhibit only an "occasional decrease" in his operational and social functionality.

Therefore, given that there have been PTSD symptoms listed in the 50 and 70 percent criteria, as indicated in in the GAF scores; the statements of the September 2010 and September 2017 VA examiners; the private psychiatric opinions; the lay testimony from his spouse; and the Veteran's lay statements of severe impairment affecting many areas of his life due to such symptoms, the evidence is at least evenly balanced as to whether his disability picture most nearly approximates the criteria for a 70 percent rating.  In other words, the Veteran's symptoms are of a similar frequency, type, duration, and severity as those associated with a 70 percent rating.  

Although the evidence shows that there have been some instances during the rating period when the Veteran's PTSD was not quite as severe as noted in some of his treatment records and VA examination reports, there has been consistent treatment for his symptoms with little or no improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. 3.344(a).  As such, the Board finds that the 70 percent rating for PTSD pursuant to DC 9411 is warranted for the entire timeframe on appeal.

The Veteran is not, however, entitled to a higher, 100 percent rating for any portion of the appeal period.  The VA examination reports and psychiatric treatment notes show that the Veteran did not experience the following symptoms: grossly inappropriate behavior; persistent delusions or hallucinations; and persistent danger of hurting self or others.  In fact, VA examination reports and treatment notes demonstrate that the Veteran consistently denied having delusions and hallucinations as well as suicidal or homicidal ideations throughout the claim period.  The Board acknowledges that the private psychiatric questionnaires exhibited occasional notations of profound impairment by way of suicidal ideations, delusions, and gross impairment, but the overall evidence of record does not indicate that such occurrences were of anything more than a transient nature.  Moreover, while not dispositive, the GAF scores throughout the period on appeal averaged in the moderate range of symptomology between 50 and 60, with only occasional lows in the 40s, as evidenced by the stability provided the Veteran with his ongoing therapy and medicinal treatment.

As noted above, the Veteran suffers from symptoms such as depression, irritability, difficulty sleeping and impairment in occupational and social relationships.  There is no evidence that the Veteran experiences symptoms exhibiting total social and occupational impairment.  The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record, including the Veteran's lay statements, the effects of the Veteran's PTSD symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 100 percent schedular rating. 

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.13, DC 9411.  

Asbestosis

The Veteran's asbestosis is currently rated under Diagnostic Code (DC) 6833.  DC 6833 is rated under the General Rating Formula for Interstitial Lung Disease.  38 C.F.R. § 4.97.  

The General Rating Formula assigns a 10 percent rating for Forced Vital Capacity (FVC) of 75 to 80 percent predicted value, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 percent predicted.  38 C.F.R. § 4.97, DC 6833.

FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted, is rated 30 percent disabling.  Id.

FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation is rated 60 percent disabling.  Id. 

FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  Id.

Where there is a disparity between the results of different pulmonary function tests (PFTs), such that the level of evaluation would differ depending on which test result is used, the regulations instruct use of the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. § 4.96(d)(6).  

Facts 

Private treatment records throughout the period on appeal reflect treatment for asbestosis and non-service connected, smoking related COPD and OSA, accompanied with breathlessness symptomatology.  See i.e. May 2007 Pulmonary report ("patient presents with previous history of smoking and breathlessness...previously smoked 23 years... Spirometry Pre-Bronchodilator FVC was 2.55 liters (51% predicted)...FEV-1/FVC was 71.44 liters (88% predicted)...Post-Bronchodilator FVC was 3.80 liters (49% improvement)...FEV-1/FVC was 72.85 (90%)...spirometry showed evidence of mild airway obstruction, which improved markedly after bronchodilator therapy); June 2010 Pulmonary report ("Patient with longstanding history of smoking and breathlessness...... Pre-Bronchodilator FVC was 1.79 liters (44% predicted)...FEV-1/FVC was 52.99 liters (78% predicted)...Post-Bronchodilator FVC was 1.89 (6% improvement)...FEV-1/FVC was 73.32 (16% improvement)...spirometry showed severe airway obstruction...improvement after bronchodilator was significant").

The Veteran was afforded a VA pulmonary examination in September 2010, presenting medication list for his breathing disorders, including a nebulizer and cough suppressant.  The examiner identified that the Veteran had dry coughing spasms every two to three minutes and when he lies down, and has dyspnea on exertion.  Pulmonary function testing was performed revealing that diffusing capacity was normal, normal FEV1/FVC of 98 and "markedly reduced FVC of 64% only minimally improved to 75% with bronchodilators."  The examiner opined that the type of restrictive disease exhibited by the Veteran was "caused by asbestosis with minimal [COPD]," opining that although he had COPD due to his past-smoking habit, the asbestosis was "the primary cause of the Veteran's respiratory disorder." 

The Veteran was recently afforded a VA pulmonary examination in September 2017.  The Veteran reported difficulty catching his breath after walking a block and the use of an inhaler on an intermittent basis.  Pulmonary function testing was performed revealing Pre-Bronchodilator FVC was 74% predicted...FEV-1/FVC 71% d...DLCO 75% predicted...Post-Bronchodilator FVC 85% predicted...FEV-1/FVC 71%.  

Analysis

The Board finds that the Veteran is entitled to a rating of 60 percent disabling for the entire period on appeal.  Although the Veteran has a history of smoking with non-service connected COPD, the examiners of record are of the consensus opinion that his manifestations are of restrictive, rather than obstructive breathing issues.  Thus, the basis for their mutual opinions that the primary reason for the symptoms experienced, including breathlessness, are due to asbestosis.  

The Veteran's asbestosis manifested as FVC levels of 44% and 64% predicted value between the months of June and September 2010, and the recent September 2017 test result was up to 74% predicted.  Even in a light most favorable to the Veteran when taking into account the 44% dramatically outlying figure from June 2010, the overall record showed improvement that has been ongoing throughout the appeal period.  Giving the Veteran the benefit of the doubt, balanced with the comorbid effect of his non-service connected COPD, the Board finds that a 60 percent rating is the most accurate reflection of the Veteran's symptomatology for the period on appeal.  From the disability picture painted by the totality of the evidence of record, the Board finds that the Veteran's respiratory condition does not warrant the assignment of a 100 percent evaluation under DC 6833.  This conclusion is supported by the other evidence of record-considering both lay and medical evidence.  

When, as here, it is impossible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the Veteran's favor and the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

As such, any reasonable doubt regarding the degree of the Veteran's lung disability is resolved in his favor with the 60 percent rating assigned.  

Other Considerations

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

ORDER

Entitlement to an increased evaluation for fibromyalgia, and entitlement to service connection for COPD, sleep apnea, GERD, and stroke residuals, are dismissed.

For the entire period on appeal, entitlement to an increased evaluation of 70 percent, but no higher, for PTSD, is granted.

For the entire period on appeal, entitlement to an increased evaluation of 60 percent, but no higher, for asbestosis, is granted.


REMAND

As indicated above, there is some evidence that the Veteran's service-connected disabilities, including his PTSD and asbestosis, have impacted his employability.  The Veteran previously did not meet the scheduler standards for a TDIU.  See 38 C.F.R. § 4.16(a) (2017).  As the Board has granted increased disability ratings for PTSD and asbestosis in the decision above, this issue should again be adjudicated by the AOJ in light of these new ratings and following an update on his current employment status.

Accordingly, the case is REMANDED for the following action:

After undertaking any appropriate development, including updating his employment status, adjudicate the issue of entitlement to a TDIU.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


